Exhibit 10.1

 

INCREMENTAL FACILITY AGREEMENT

 

INCREMENTAL FACILITY AGREEMENT, dated as of October 31, 2012 (this “Amendment”),
to the Term Loan Agreement, dated as of April 24, 2012 and amended by that
certain Amendment No. 1 dated as of August 21, 2012 (as further amended, amended
and restated, modified or supplemented from time to time, the “Term Loan
Agreement”), among EP Energy LLC (f/k/a Everest Acquisition LLC), a Delaware
limited liability company (the “Borrower”), the lenders from time to time party
thereto (the “Lenders”) and Citibank, N.A., as administrative agent and
collateral agent (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Tranche B-2 Lenders (as defined
below) provide Loans pursuant to Section 2.23 of the Term Loan Agreement in the
form of Tranche B-2 Loans (as defined below) in an aggregate principal amount of
$400,000,000.

 

WHEREAS, the Tranche B-2 Lenders are willing to provide such Loans to the
Borrower pursuant to the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

ARTICLE I

 

Definitions

 

Section 1.1         Defined Terms.  Capitalized terms defined in the Term Loan
Agreement and used herein shall have the meanings given to them in the Term Loan
Agreement unless otherwise defined herein or the context otherwise requires.  As
used in this Amendment, the following terms have the meanings specified below.

 

“Tranche B-2 Commitment” shall mean, with respect to each Tranche B-2 Lender,
the commitment of such Tranche B-2 Lender to make Tranche B-2 Loans hereunder on
the Tranche B-2 Incremental Effective Date.  The principal amount of each
Tranche B-2 Lender’s Tranche B-2 Commitment is set forth on Schedule 1 hereto,
or in the Assignment and Acceptance pursuant to which such Tranche B-2 Lender
shall have assumed its Tranche B-2 Commitment, as applicable.  The aggregate
amount of the Tranche B-2 Commitments of all Tranche B-2 Lenders as of the date
of this Amendment is $400,000,000.

 

“Tranche B-2 Incremental Effective Date” shall mean the date on which all the
conditions set forth or referred to in Section 4.1 hereof shall have been
satisfied (or waived by each of the Tranche B-2 Lenders).

 

“Tranche B-2 Lenders” shall mean the persons listed on Schedule 1 hereto (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.06 of the Term Loan
Agreement), as well as any

 

--------------------------------------------------------------------------------


 

person that becomes a “Tranche B-2 Lender” hereunder pursuant to Section 9.06 of
the Term Loan Agreement.

 

“Tranche B-2 Loans” shall mean the loans made pursuant to Section 2.1 of this
Amendment.

 

ARTICLE II

 

Commitment

 

Section 2.1            Commitment.  Subject to the terms and conditions set
forth herein, each Tranche B-2 Lender agrees to make Tranche B-2 Loans to the
Borrower on the Tranche B-2 Incremental Effective Date in a principal amount not
to exceed such Tranche B-2 Lender’s Tranche B-2 Commitment in accordance with
Section 2.01(f) of the Term Loan Agreement resulting in aggregate proceeds to
the Borrower equal to 99.75% of the Tranche B-2 Commitment of such Tranche B-2
Lender.  The Tranche B-2 Loans will be established as a separate Class of Loans
and will constitute Loans for all purposes of the Term Loan Agreement except as
otherwise set forth herein.

 

ARTICLE III

 

Amendments

 

Effective as of and subject to the occurrence of the Tranche B-2 Incremental
Effective Date:

 

Section 3.1            Amendments to Section 1.01.

 

(a)           Section 1.01 of the Term Loan Agreement is hereby amended by
inserting the following definitions in proper alphabetical order:

 

“Tranche B-2 Commitment” shall have the meaning assigned to such term in
Section 1.1 of the Tranche B-2 Incremental Amendment.

 

“Tranche B-2 Incremental Amendment” shall mean the Incremental Facility
Agreement, dated as of October 31, 2012, among the Borrower, the Tranche B-2
Lenders party thereto and the Administrative Agent.

 

“Tranche B-2 Incremental Effective Date” shall have the meaning assigned to such
term in Section 1.1 of the Tranche B-2 Incremental Amendment.

 

“Tranche B-2 Lender” shall have the meaning assigned to such term in Section 1.1
of the Tranche B-2 Incremental Amendment.

 

“Tranche B-2 Loans” shall have the meaning assigned to such term in Section 1.1
of the Tranche B-2 Incremental Amendment.

 

2

--------------------------------------------------------------------------------


 

(b)           Section 1.01 of the Term Loan Agreement is hereby amended by
deleting the definition of “Applicable Margin” in its entirety and replacing it
with the following definition:

 

““Applicable Margin” means (i) 4.00% in the case of a LIBOR Loan that is a
Tranche B-1 Loan (or 3.00% in the case of an ABR Loan that is a Tranche B-1
Loan) and (ii) 3.50% in the case of a LIBOR Loan that is a Tranche B-2 Loan (or
2.50% in the case of an ABR Loan that is a Tranche B-2 Loan).”

 

(c)           Section 1.01 of the Term Loan Agreement is hereby amended by
adding the following sentence to the end of the definition of “Loan Documents”:

 

“On and after the Tranche B-2 Incremental Effective Date, the Tranche B-2
Incremental Amendment shall constitute a Loan Document.”

 

(d)           Section 1.01 of the Term Loan Agreement is hereby amended by
adding the following immediately before the period in the definition of “Loans”:
“(including, without limitation, the Tranche B-2 Loans)”.

 

(e)           Section 1.01 of the Term Loan Agreement is hereby amended by
deleting the definition of “Maturity Date” in its entirety and replacing it with
the following definition:

 

““Maturity Date” means, (i) with respect to the Tranche B-1 Loans, the sixth
anniversary of the Acquisition Date and (ii) with respect to the Tranche B-2
Loans, April 30, 2019; provided that with respect to any Class of Loans
established pursuant to Section 2.23 or 2.24, “Maturity Date” means the final
maturity date specified therefor in the Incremental Facility Agreement or
Extension Amendment Agreement with respect thereto, as applicable.”

 

Section 3.2            Amendments to Section 2.01.

 

(a)           Section 2.01 of the Term Loan Agreement is hereby amended by
adding the following clause (f) at the end thereof:

 

“(f)          (i)  Subject to and upon the terms and conditions set forth in the
Tranche B-2 Incremental Amendment, each Tranche B-2 Lender agrees to make
Tranche B-2 Loans to the Borrower on the Tranche B-2 Incremental Effective Date
in a principal amount not to exceed its Tranche B-2 Commitment on the Tranche
B-2 Incremental Effective Date resulting in aggregate proceeds to the Borrower
equal to 99.75% of the Tranche B-2 Commitment of such Tranche B-2 Lender.

 

(ii) The Tranche B-2 Loans shall have the same terms as the Tranche B-1 Loans as
set forth in this Agreement and the other Loan Documents, except as modified by
the Tranche B-2 Incremental Amendment.  For the avoidance of doubt, the Tranche
B-2 Loans shall constitute “Loan Obligations” under this Agreement and the other
Loan Documents and shall have the same rights and obligations under this
Agreement and the other Loan Documents as the Tranche

 

3

--------------------------------------------------------------------------------


 

B-1 Loans, except as explicitly modified by the Tranche B-2 Incremental
Amendment.

 

(iii)  Upon the Tranche B-2 Incremental Effective Date, any Tranche B-2 Lender
shall be deemed to be a “Lender” hereunder, and henceforth shall be entitled to
all the rights of, and benefits accruing to, Lenders hereunder and shall be
bound by all agreements, acknowledgements and other obligations of Lenders
hereunder and under the other Loan Documents.

 

(iv)  The Tranche B-2 Commitments shall be automatically terminated on the
Tranche B-2 Incremental Effective Date upon the making of the Tranche B-2 Loans
on such date.”

 

Section 3.3            Amendment to Section 2.03.  Section 2.03(a) of the Term
Loan Agreement is hereby amended by deleting the third sentence thereof in its
entirety and replacing it with the following:

 

“Such Notice of Borrowing shall specify (i) the aggregate principal amount of
the Loans to be made, (ii) the proposed date of the Loans (which shall be a
Business Day), (iii) whether such Loans are to be ABR Loans or LIBOR Loans and,
if LIBOR Loans, the initial Interest Period applicable thereto, (iv) the
Class of such Loans and (v) remittance instructions for disbursement of the
proceeds of the Loans.”

 

Section 3.4            Amendments to Section 2.04.

 

(a)           Section 2.04(a) of the Term Loan Agreement is hereby amended by
adding the following sentence at the end thereof:

 

“Subject to Section 4.1 of the Tranche B-2 Incremental Amendment, no later than
11:00 a.m. (New York City time) on the Tranche B-2 Incremental Effective Date,
each Tranche B-2 Lender shall make available its pro rata portion based on its
Tranche B-2 Commitment of the Tranche B-2 Loans to be made on such date in the
manner provided below.”

 

(b)           Section 2.04(b) of the Term Loan Agreement is hereby amended by
deleting the first sentence thereof in its entirety and replacing it with the
following:

 

“Each Lender shall make available all amounts it is to fund to the Borrower in
immediately available funds to the Administrative Agent at the Administrative
Agent’s Lending Office, and the Administrative Agent will (i) (x) if the Funding
Date occurs concurrently with the Acquisition Date, make available to the
Borrower, by depositing to the Borrower’s account identified in the Notice of
Borrowing, the aggregate of the amounts so made available in U.S. Dollars or
(y) if the Funding Date occurs prior to the Acquisition Date, make available to
the Borrower, by depositing to the Funding Date Escrow Account, the aggregate of
the amounts so made available in U.S. Dollars and (ii) make available to the

 

4

--------------------------------------------------------------------------------


 

Borrower on the Tranche B-2 Incremental Effective Date, by depositing to the
account specified by the Borrower in the Notice of Borrowing, the aggregate of
the amounts so made available in U.S. Dollars.”

 

(c)           Section 2.04(b) of the Term Loan Agreement is hereby amended by
adding the following immediately after the words “Funding Date” in the second
sentence thereof: “or the Tranche B-2 Incremental Effective Date, as
applicable”.

 

Section 3.5            Amendment to Section 2.14(c).  Section 2.14(c) of the
Term Loan Agreement is hereby amended by deleting such Section in its entirety
and replacing it with the following”

 

“(c)         In the event that, prior to the date that is one year after the
Acquisition Date, there shall occur any amendment, amendment and restatement or
other modification of this Agreement which reduces the Applicable Margin with
respect to the Tranche B-1 Loans or any prepayment or refinancing of the Tranche
B-1 Loans with proceeds of new term loans or debt securities having lower
applicable margins or applicable yield (after giving effect to any premiums paid
on such new term loans or debt securities) than the Applicable Margin for the
Tranche B-1 Loans on the Effective Date, each such amendment, amendment and
restatement, modification, prepayment or refinancing, as the case may be, shall
be accompanied by a fee or prepayment premium, as applicable, equal to 1.00% of
the principal amount  of the Tranche B-1 Loans affected thereby or repaid, as
applicable.  In the event that, prior to the date that is one year after the
Tranche B-2 Incremental Effective Date, there shall occur any amendment,
amendment and restatement or other modification of this Agreement which reduces
the Applicable Margin with respect to the Tranche B-2 Loans or any prepayment or
refinancing of the Tranche B-2 Loans with proceeds of new term loans or debt
securities having lower applicable margins or applicable yield (after giving
effect to any premiums paid on such new term loans or debt securities) than the
Applicable Margin for the Tranche B-2 Loans on the Tranche B-2 Incremental
Effective Date, each such amendment, amendment and restatement, modification,
prepayment or refinancing, as the case may be, shall be accompanied by a fee or
prepayment premium, as applicable, equal to 1.00% of the principal amount  of
the Tranche B-2 Loans affected thereby or repaid, as applicable.”

 

Section 3.6            Amendment of Exhibit H.  Exhibit H to the Term Loan
Agreement is hereby amended by deleting such Exhibit in its entirety and
replacing it with Exhibit H to this Amendment.

 

ARTICLE IV

 

Conditions and Miscellaneous

 

Section 4.1            Conditions to Funding.  The obligations of the Tranche
B-2 Lenders to make the Tranche B-2 Loans hereunder are subject to the
satisfaction of the following conditions precedent:

 

5

--------------------------------------------------------------------------------


 

(a)           The Administrative Agent shall have received (i) from the
Borrower, at or prior to the time required by Section 2.03 of the Term Loan
Agreement, a Notice of Borrowing with respect to the Borrowing of the Tranche
B-2 Loans and (ii) from the Borrower and each Tranche B-2 Lender, either (A) a
counterpart of this Amendment signed on behalf of such party or (B) written
evidence satisfactory to the Administrative Agent (which may include telecopy or
other electronic transmission of a signed signature page of this Amendment) that
such party has signed a counterpart of this Amendment.

 

(b)           The Administrative Agent shall have received a customary written
opinion (addressed to the Administrative Agent and the Tranche B-2 Lenders on
the Tranche B-2 Incremental Effective Date and dated the Tranche B-2 Incremental
Effective Date) of Paul, Weiss, Rifkind, Wharton & Garrison LLP, New York
counsel for the Credit Parties, in form and substance reasonably satisfactory to
the Administrative Agent.  The Borrower hereby requests such counsel to deliver
such opinion.

 

(c)           The Borrower shall have paid to (i) the Lead Arranger and the
Joint Bookrunning Managers in respect of the Tranche B-2 Incremental Amendment
the fees in the amounts previously agreed in writing to be received on the
Tranche B-2 Incremental Effective Date and (ii) the Administrative Agent all
reasonable documented out-of-pocket costs and expenses of the Administrative
Agent (including, without limitation, the reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP, counsel for the Administrative
Agent) payable pursuant to Section 9.05 of the Term Loan Agreement for which
invoices have been presented at least three Business Days prior to the Tranche
B-2 Incremental Effective Date.

 

(d)           At the time of and immediately after giving effect to this
Amendment, no Default or Event of Default shall have occurred and be continuing.

 

(e)           The Administrative Agent shall have received (1)(A) a copy of the
certificate or articles of incorporation, certificate of limited partnership or
certificate of formation, including all amendments thereto, of each Credit
Party, in each case, certified as of a recent date by the Secretary of State (or
other similar official) of the jurisdiction of its organization, and (B) a
certificate as to the good standing (to the extent such concept or a similar
concept exists under the laws of such jurisdiction) of each such Credit Party as
of a recent date from such Secretary of State (or other similar official); (2) a
certificate of the Secretary or Assistant Secretary or similar officer of each
Credit Party dated the Tranche B-2 Incremental Effective Date and certifying:
(i) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Credit Party as in effect on the Tranche B-2
Incremental Effective Date and at all times since a date prior to the date of
the resolutions described in clause (ii) below, (ii) that attached thereto is a
true and complete copy of resolutions duly adopted by the board of directors (or
managing general partner, managing member or equivalent) of such Credit Party
authorizing the execution, delivery and performance of the Loan Documents to
which such Person is a party and the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect on the Tranche B-2 Incremental Effective Date, (iii) that the
certificate or articles of incorporation, certificate of limited partnership,

 

6

--------------------------------------------------------------------------------


 

articles of incorporation or certificate of formation of such Credit Party has
not been amended since the date of the last amendment thereto disclosed pursuant
to clause (1) above, (iv) as to the incumbency and specimen signature of each
officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Credit Party, and (v) as to the absence of
any pending proceeding for the dissolution or liquidation of such Credit Party;
and (3) a certificate of a director or an officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (2) above; provided that the
certificate of the Secretary or Assistant Secretary or similar officer of each
Credit Party may, in lieu of attaching the documents required pursuant clauses
(1)(A) and (2)(i) above, certify that such documents  have not been amended,
modified or otherwise changed since the Amendment No. 1 Effective Date.

 

(f)            To the extent required and requested in writing by any Tranche
B-2 Lender at least three Business Days prior to the Tranche B-2 Incremental
Effective Date, the Administrative Agent shall have received all documentation
and other information about the Credit Parties required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the USA PATRIOT Act.

 

(g)           The Administrative Agent shall have received a certificate signed
by an Authorized Officer of the Borrower certifying as to the accuracy of the
representations set forth in paragraphs (ii), (iii) and (iv) of Section 4.2
hereof.

 

(h)           A Reaffirmation Agreement substantially in the form of Exhibit A
hereto, together with such changes as are necessary to reflect local law issues
(the “Reaffirmation Agreement”) shall have been executed and delivered by each
party thereto.

 

Section 4.2            Representation and Warranties.  The Borrower represents
and warrants to the Administrative Agent and the Lenders that, as of the Tranche
B-2 Incremental Effective Date:

 

(i)           (a) The Borrower has (x) the corporate or other organizational
power and authority to execute, deliver and carry out the terms and provisions
of this Amendment, (y) taken all necessary corporate or other organizational
action to authorize the execution, delivery and performance of this Amendment
and (z) duly executed and delivered this Amendment and (b) this Amendment
constitutes the legal, valid and binding obligation of the Borrower enforceable
in accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law).

 

(ii)          None of the execution, delivery or performance by the Borroweer of
this Amendment or the compliance with the terms and provisions hereof will
(a) contravene any Requirement of Law except to the extent such contravention
would not reasonably be expected to result in a Material Adverse Effect,
(b) result in any breach or

 

7

--------------------------------------------------------------------------------


 

violation of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
the Borrower or any of the Subsidiaries (other than Liens created under the Loan
Documents and Liens permitted under Section 6.10 of the Term Loan Agreement)
pursuant to the terms of any indenture, loan agreement, lease agreement,
mortgage, deed of trust, agreement or other instrument to which the Borrower or
any of the Subsidiaries is a party or by which it or any of its property or
assets is bound, except to the extent such breach, default or Lien would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect or (c) violate any provision of the certificate of incorporation,
by-laws or other organizational documents of the Borrower or any of its
Subsidiaries.

 

(iii)         Before and after giving effect to this Amendment, the
representations and warranties of the Borrower set forth in the Loan Documents
shall be true and correct in all material respects on and as of the Tranche B-2
Incremental Effective Date, as though made on and as of such date; provided
that, to the extent that such representations and warranties specifically refer
to an earlier date or period, they shall be true and correct in all material
respects as of such earlier date or period.

 

(iv)        At the time of and after giving effect to this Amendment, no Default
or Event of Default has occurred and is continuing.

 

Section 4.3            Continuing Effect; No Other Amendments.  This Amendment
shall become effective upon the Administrative Agent receiving from the Borrower
and each Tranche B-2 Lender party hereto, either (A) a counterpart of this
Amendment signed on behalf of such party or (B) written evidence satisfactory to
the Administrative Agent (which may include telecopy or other electronic
transmission of a signed signature page of this Amendment) that such party has
signed a counterpart of this Amendment; provided that the amendments to the Term
Loan Agreement provided for in Article III herein shall become effective as of
and subject to the occurrence of the Tranche B-2 Incremental Effective Date. 
This Amendment shall not constitute an amendment or waiver of or consent to any
provision of the Term Loan Agreement except as expressly stated herein and shall
not be construed as an amendment, waiver or consent to any action on the part of
the Borrower that would require an amendment, waiver or consent of the
Administrative Agent or the Lenders except as expressly stated herein.  After
the Tranche B-2 Incremental Effective Date, any reference to the Term Loan
Agreement shall mean the Term Loan Agreement as modified hereby.  This Amendment
shall constitute an “Incremental Facility Agreement”, the Tranche B-2 Lenders
shall constitute “Lenders”, this Amendment and the Reaffirmation Agreement shall
constitute “Loan Documents”, the Tranche B-2 Loans shall constitute “Loans” and
the Tranche B-2 Commitments shall constitute “Incremental Commitments”, in each
case for all purposes of the Term Loan Agreement and the other Loan Documents. 
Except as expressly amended hereby, the provisions of the Term Loan Agreement
are and shall remain in full force and effect in accordance with their terms. 
The provisions of the other Loan Documents are and shall remain in full force
and effect in accordance with their terms.

 

Section 4.4            Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which when so

 

8

--------------------------------------------------------------------------------


 

executed and delivered shall be deemed to be an original, but all of which when
taken together shall constitute a single instrument.  Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

Section 4.5            Headings.  The headings of this Amendment are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.

 

Section 4.6            GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

 

 

 

EP ENERGY LLC

 

 

 

 

 

 

 

By:

/s/ Kyle McCuen

 

 

Name: Kyle McCuen

 

 

Title:   Vice President & Treasurer

 

Signature Page to EP Energy Incremental Facility Agreement

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

By:

/s/ Mohammed S. Baade

 

 

Name: Mohammed S. Baade

 

 

Title:   Vice President

 

Signature Page to EP Energy Incremental Facility Agreement

 

--------------------------------------------------------------------------------


 

 

Credit Suisse AG, Cayman Islands Branch

 

as Tranche B-2 Lender

 

 

 

 

 

 

 

By:

/s/ Bill O’Daly

 

 

Name: Bill O’Daly

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Michael D’Onofrio

 

 

Name: Michael D’Onofrio

 

 

Title: Associate

 

Signature Page to EP Energy Incremental Facility Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

TRANCHE B-2 LENDERS AND COMMITMENTS

 

Tranche B-2 Lenders

 

Tranche B-2 Commitments

 

Credit Suisse AG, Cayman Islands Branch

 

$

400,000,000

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

REAFFIRMATION AGREEMENT

 

[Attached]

 

--------------------------------------------------------------------------------


 

REAFFIRMATION AGREEMENT

 

REAFFIRMATION AGREEMENT (this “Agreement”), dated as of October 31, 2012, among
EP Energy LLC (f/k/a Everest Acquisition LLC), a Delaware limited liability
company (the “Borrower”), each subsidiary of the Borrower identified on the
signature pages hereto (each, a “Subsidiary Party”, and the Subsidiary Parties
and the Borrower, the “Reaffirming Parties”) and Citibank, N.A., as
administrative agent and collateral agent under the Amended Term Loan Agreement
referred to below (in such capacity, the “Administrative Agent”).

 

WHEREAS, the Borrower, the Tranche B-2 Lenders (as defined therein) party
thereto, and the Administrative Agent have entered into the Incremental Facility
Agreement dated as of October 31, 2012 (the “Amendment”), which amends the Term
Loan Agreement dated as of April 24, 2012 and amended by that certain Amendment
No. 1 dated as of August 21, 2012 (the “Existing Term Loan Agreement” and, as
amended after giving effect to the Amendment, the “Amended Term Loan
Agreement”), among the Borrower, the lenders party thereto from time to time and
the Administrative Agent;

 

WHEREAS, each of the Reaffirming Parties is party to one or more of the Security
Documents (such term and each other capitalized term used but not defined herein
having the meaning assigned to such terms in the Amended Term Loan Agreement);

 

WHEREAS, each Reaffirming Party expects to realize, or has realized, substantial
direct and indirect benefits as a result of the Amendment becoming effective and
the consummation of the transactions contemplated thereby; and

 

WHEREAS, the execution and delivery of this Agreement is a condition precedent
to the consummation of the transactions contemplated by the Amendment.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

ARTICLE V

 

Reaffirmation/Amendment

 

Section 5.1                                    Reaffirmation.  (a)  Each of the
Reaffirming Parties (i) hereby consents to the Amendment and the transactions
contemplated thereby, (ii) hereby confirms its guarantees (in the case of the
Subsidiary Parties) and its pledges, grants of security interests and other
agreements (in the case of all Reaffirming Parties), as applicable, under each
of the Security Documents to which it is party and (iii) agrees that
notwithstanding the effectiveness of the Amendment and the consummation of the
transactions contemplated thereby, such guarantees, pledges, grants of security
interests and other agreements shall continue to be in full force and effect and
shall accrue to the benefit of the Lenders under the Amended Term Loan
Agreement.  Each of the Reaffirming Parties further agrees to take any action
that may be required or that is reasonably requested by the Administrative Agent
to ensure compliance by the Borrower with Section 6.16 and Section 6.17 of the
Amended Term Loan Agreement and hereby

 

--------------------------------------------------------------------------------


 

reaffirms its obligations under each similar provision of each Security Document
to which it is party.

 

(b)                                 Each of the Reaffirming Parties party to
each of the Security Documents securing the Loan Obligations of the Borrower
hereby confirms and agrees that the Tranche B-2 Loans constitute Term Loan
Obligations (as defined in the Collateral Agreement).

 

Section 5.2                                    Confirmation.  On and after the
effectiveness of the Amendment, the parties confirm and acknowledge that
(i) each reference in each Security Document to the “Term Loan Agreement”,
“thereunder”, “thereof” or words of like import shall be a reference to the
Amended Term Loan Agreement, as such agreement may be amended, modified or
supplemented and in effect from time to time and (ii) the definition of any term
defined in any Security Document by reference to the terms defined in the “Term
Loan Agreement” shall reference the defined terms in the Amended Term Loan
Agreement, as the same may be amended, modified or supplemented and in effect
from time to time.

 

ARTICLE VI

 

Representations and Warranties

 

Each Reaffirming Party hereby represents and warrants, which representations and
warranties shall survive execution and delivery of this Agreement, as follows:

 

Section 6.1                                    Organization.  Such Reaffirming
Party is duly organized and validly existing in good standing under the laws of
the jurisdiction of its formation.

 

Section 6.2                                    Authority; Enforceability.  Such
Reaffirming Party has the power and authority to execute, deliver and carry out
the terms and provisions of this Agreement and has taken all necessary action to
authorize the execution, delivery and performance by it of this Agreement.  Such
Reaffirming Party has duly executed and delivered this Agreement, and this
Agreement constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.

 

Section 6.3                                    Security Documents.  The
representations and warranties of such Reaffirming Party contained in each
Security Document are true and correct in all material respects on and as of the
date hereof with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date).

 

--------------------------------------------------------------------------------


 

ARTICLE VII

 

Miscellaneous

 

Section 7.1                                    Notices.  All notices and other
communications hereunder shall be made at the addresses, in the manner and with
the effect provided in Section 9.02 of the Amended Term Loan Agreement, provided
that, for this purpose, the address of each Reaffirming Party shall be the one
specified for the Borrower under the Amended Term Loan Agreement.

 

Section 7.2                                    Security Document.  This
Agreement is a Security Document executed pursuant to the Amended Term Loan
Agreement and shall (unless otherwise expressly indicated herein) be construed,
administered and applied in accordance with the terms and provisions thereof.

 

Section 7.3                                    Section Captions. 
Section captions used in this Agreement are for convenience of reference only
and shall not affect the construction of this Agreement.

 

Section 7.4                                    Successors and Assigns.  This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and assigns.

 

Section 7.5                                    Amendment.  This Agreement may be
waived, modified or amended only by a written agreement executed by each of the
parties hereto.

 

Section 7.6                                    Counterparts.  This Agreement may
be executed in any number of separate counterparts by the parties hereto
(including by telecopy or via electronic mail), each of which counterparts when
so executed shall be an original, but all the counterparts shall together
constitute one and the same instrument.

 

Section 7.7                                    Applicable Law; Waiver of Jury
Trial.  (A) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(B)                               EACH PARTY HERETO HEREBY AGREES AS SET FORTH
IN SECTION 9.13 OF THE AMENDED TERM LOAN AGREEMENT AS IF SUCH SECTION WERE SET
FORTH IN FULL HEREIN.

 

Section 7.8                                    No Novation.  Neither this
Agreement nor the execution, delivery or effectiveness of the Amendment shall
extinguish the obligations for the payment of money outstanding under the
Existing Term Loan Agreement or any Security Documents or discharge or release
the Lien or priority of any Security Document or any other security therefor. 
Nothing herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Existing Term Loan Agreement, the Security
Documents or instruments securing the same, which shall remain in full force and
effect, except to any extent modified hereby or by instruments executed
concurrently herewith.  Nothing implied in this Agreement, the Amendment or in
any other document contemplated hereby or thereby shall be construed as a
release or other discharge of the Borrower or any Subsidiary Party under any
Security Document

 

--------------------------------------------------------------------------------


 

from any of its obligations and liabilities as the “Borrower”, a “Subsidiary
Party”, or a “Subsidiary Guarantor” under the Existing Term Loan Agreement or
the Security Documents.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

EP ENERY LLC

 

EVEREST ACQUISITION FINANCE INC.

 

EP ENERGY GLOBAL LLC

 

EP ENERGY PREFERRED HOLDINGS COMPANY, L.L.C.

 

MBOW FOUR STAR, L.L.C.

 

EP ENERGY MANAGEMENT, L.L.C.

 

EP ENERGY GATHERING COMPANY, L.L.C.

 

EP ENERGY RESALE COMPANY, L.L.C.

 

EP ENERGY E&P COMPANY, L.P.

 

CRYSTAL E&P COMPANY, L.L.C.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Kyle McCuen

 

 

Title:

Vice President & Treasurer

 

 

 

 

 

EPE NOMINEE CORP.

 

 

 

 

 

By:

 

 

 

Name:

Kyle McCuen

 

 

Title:

Vice President & Treasurer

 

 

 

 

 

EP ENERGY BRAZIL, L.L.C.

 

 

 

 

 

By:

 

 

 

Name:

Kyle McCuen

 

 

Title:

Vice President & Treasurer

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as Administrative

 

Agent and Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF NOTICE OF BORROWING

 

--------------------------------------------------------------------------------


 

EXHIBIT H TO

TERM LOAN AGREEMENT

 

[FORM OF]

NOTICE OF BORROWING

 

Citibank, N.A.
[ADDRESS]
Attention: [          ]

 

[Date]

 

Ladies and Gentlemen:

 

Reference is made to the Term Loan Agreement, dated as of April 24, 2012, among
EP Energy LLC (f/k/a Everest Acquisition LLC), a Delaware limited liability
company (the “Borrower”), the Lenders from time to time party thereto and
Citibank, N.A., as Administrative Agent and Collateral Agent (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”).  Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Term Loan
Agreement.

 

The Borrower hereby gives you notice pursuant to Section 2.03 of the Term Loan
Agreement that it requests a Borrowing under the Term Loan Agreement, and in
that connection sets forth below the terms on which such Borrowing is requested
to be made:

 

(A)                               The Aggregate Principal Amount of Borrowing:

 

(B)                               Date of Borrowing

(which is a Business Day):

 

(C)                               Type of Borrowing(1):

 

(D)                               Interest Period (if LIBOR Borrowing)(2):

 

(E)                                The Class of Loans:

 

(F)                                 The Location and Number of the Borrower’s
Account
to which Funds are to be Disbursed:

 

--------------------------------------------------------------------------------

(1)                                 Specify a LIBOR Borrowing or an ABR
Borrowing.

(2)                                 The Interest Period applicable to a LIBOR
Borrowing shall be subject to the definition of “Interest Period” in the Term
Loan Agreement.

 

--------------------------------------------------------------------------------


 

 

EP ENERGY LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------